Title: Peachy R. Gilmer to James Madison, 18 April 1828
From: Gilmer, Peachy R.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Liberty.
                                
                                18th April 1828.
                            
                        
                         
                        By the request of Mr Trist, I send to you, a copy, of the power of attorney, from the University of Virginia,
                            to my late brother Francis W Gilmer, which you will accept with the best wishes, and most profound Respect, of yr obt
                            servt.
                        
                        
                            
                                Peachy. R. Gilmer
                            
                        
                    